     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 1 of 15 Page ID #:1



 1 RAQUEL M. BUSANI #323162
   email: raquel@erisalg.com
 2 ROBERT J. ROSATI #112006
   e-mail: robert@erisalg.com
 3 6485 N. Palm Ave., Ste. 105
   Telephone:(559)478-4119
 4 Telefax:(559)478-5939
 5
   Attorneys for Plaintiff,
 6 TISHA ENTZ
 7
 8
                         UNITED STATES DISTRICT COURT FOR
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                    SOUTHERN DIVISION
11
     TISHA ENTZ,                    )               Case No.: 5:19-cv-402
12                                  )
                                    )
13                                  )               COMPLAINT FOR:
                    Plaintiff,      )
14                                  )               (1)   DECLARATORY RELIEF
     v.                             )                     PRECLUDING RELIANCE
15                                  )                     ON CONTRACTUAL
                                    )                     LIMITATIONS PERIOD;
16                                  )               (2)   DECLARATORY RELIEF
     STANDARD INSURANCE             )                     FOR LONG TERM
17   COMPANY,                       )                     DISABILITY BENEFITS;
                                    )               (3)   EQUITABLE RELIEF
18                                  )                     REGARDING LONG TERM
                    Defendant.      )                     DISABILITY BENEFITS.
19                                  )
     ______________________________ )
20
           Plaintiff, TISHA ENTZ (“Entz or Plaintiff”), alleges as follows:
21
                                      JURISDICTION
22
           1.     Plaintiff's claims for relief arise under the Employee Retirement
23
     Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. section
24
     1132(a)(1) and (3). Pursuant to 29 U.S.C. section 1331, this court has jurisdiction
25
     over this action because this action arises under the laws of the United States of
26
     America. 29 U.S.C. section 1132(e)(1) provides for federal district court
27
     jurisdiction of this action.
28
                                          COMPLAINT

                                              -1-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 2 of 15 Page ID #:2



 1                                          VENUE
 2         2.     Venue is proper in the Central District of California in that Entz is
 3 and was a resident of the City of Apple Valley, in San Bernardino County,
 4 California, when Defendant denied her long term disability (“LTD”) benefits.
 5                          INTRADISTRICT ASSIGNMENT
 6         3.     This civil action, which arose in San Bernardino County, is properly
 7 assigned to the Southern Division.
 8                                         PARTIES
 9         4.     Plaintiff is, and at all times relevant hereto was, a participant, as that
10 term is defined by 29 U.S.C. section 1000(7), of the California Teachers
11 Association Economic Benefits Trust, and thereby entitled to receive benefits
12 therefrom. Plaintiff was a participant because she was a member of the California
13 Teachers’ Association which established The Plan to provide certain benefits,
14 including LTD benefits, to its members through the California Teachers
15 Association Economic Benefits Trust.
16         5.     Defendant, Standard Insurance Company (“Standard” or
17 “Defendant”), is a corporation organized and operating under the laws of the State
18 of Oregon with its principal place of business in Portland, Oregon, and which is
19 licensed to transact, and is transacting, insurance in the State of California.
20 Defendant issued Policy 501000-M (“The Policy”), to the California Teachers
21 Association Economic Benefit Trust. The Policy was issued in California and is
22 subject to its laws. The Policy was issued on September 1, 2007, and amended
23 several times thereafter, most recently effective May 15, 2014. Standard thus
24 insured The Plan, is obligated to provide all benefits claimed, and acted on behalf
25 of The Plan in all matters alleged herein, including making the decisions to deny
26 Plaintiff’s LTD benefits and deny her appeal of that decision.
27         6.     The Plan is an employee welfare benefit plan organized and operating
28 under the provisions of ERISA, 29 U.S.C. section 1001 et seq.
                                          COMPLAINT

                                               -2-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 3 of 15 Page ID #:3



 1                FACTS COMMON TO ALL CAUSES OF ACTION
 2         7.    The Policy provides LTD benefits, in the amount of 75% of the
 3 covered person’s Regular Daily Salary, reduced by Deductible Income.
 4         8.    Under the Policy Disability is defined as:
 5
                 “You are Disabled if you meet the following definitions
 6               during the periods they apply:
 7                     A.     Usual Occupation Definition of Disability.
                       B.     Any Occupation Definition of Disability.
 8
                 A.    Usual Occupation Definition of Disability
 9               During the Benefit Waiting Period and the Usual Occupation
                 Period you are required to be Totally Disabled from your Usual
10               Occupation or Partially Disabled from your Usual Occupation.
11                     1.     Total Disability Definition: You are
                              Totally disabled from your Usual
12                            Occupation if, as a result of Sickness or
                              Injury you are unable to perform with
13                            reasonable continuity the Substantial and
                              Material Acts necessary to pursue your
14                            Usual Occupation and you are not working
                              in your Usual Occupation.
15
                       2.     Partial Disability Definition: You are
16                            Partially Disabled from your Usual
                              Occupation if you are not Totally Disabled
17                            and you are actually working in your Usual
                              Occupation but, as a result of Sickness or
18                            Injury, you are unable to earn 80% or more
                              of your Indexed Regular Daily Contract
19                            Salary.
20                                        ****
21               Usual Occupation may be interpreted to mean the
                 employment, business, trade or profession that involves
22               the Substantial and Material Acts of the occupation you
                 are regularly performing for your Employer when
23               Disability begins. Usual Occupation is not necessarily
                 limited to the specific job you perform for your
24               Employer.
25               Substantial and Material Acts means the important
                 tasks, functions and operations generally required by
26               employers from those engaged in your Usual Occupation
                 that cannot be reasonably omitted or modified. In
27               determining what Substantial Acts and Material Acts are
                 necessary to pursue your Usual Occupation, we will first
28               look at the specific duties required by your job. If you
                                        COMPLAINT

                                             -3-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 4 of 15 Page ID #:4



 1               are unable to perform one or more of these duties with
                 reasonable continuity, we will then determine whether
 2               those duties are customarily required of other individuals
                 engaged in your Usual Occupation. If any specific,
 3               material duties required of you by your job differ from
                 the material duties customarily required of other
 4               individuals engaged in your Usual Occupation, then we
                 will not consider those duties in determining what
 5               Substantial and Material Acts are necessary to pursue
                 your Usual Occupation.
 6
           9.    Under the Policy, Regular Contract Salary is defined as:
 7
                 “Regular Contract Salary: means your annual salary
 8               from the Employer under the terms of your employment
                 contract with the Employer in effect for the contract year
 9               in which you become Disabled. Regular Contract Salary
                 does not include any additional compensation, such as
10               overtime pay, weekend or summer school work
                 compensation, Extra Duty Pay, bonuses or district-
11               funded fringe benefits.
12               Regular Daily Contract Salary means your Regular
                 Contract Salary, divided by the number of your Regular
13               Days of Required Attendance for the contract year in
                 which ou become Disabled.
14
                 Regular Monthly Contract Salary means your Regular
15               Contract Salary, divided by 12.
16               The Regular Contract Salary and the number of Regular
                 Days of Required Attendance will not change after your
17               date of Disability.”
18         10.   Prior to becoming disabled, Entz was an elementary school teacher.
19         11.   Entz became disabled on August 14, 2015.
20         12.   Entz timely applied for LTD benefits from Standard.
21               A.    Standard denied Entz’ application for LTD benefits by letter
22                     dated January 12, 2016.
23               B.    In the denial letter, Standard set forth the policy definition of
24                     disabled, and the definition of sedentary and light work. The
25                     denial letter noted Entz’ symptoms, and the basis for its denial.
26                     It also provided an appeal deadline of 180 days. It noted that if
27                     the denial is held up after an appeal, Plaintiff “may have the
28                     right to file suit under Section 502(a) of the Employee
                                        COMPLAINT

                                             -4-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 5 of 15 Page ID #:5



 1                      Retirement Income Security Act (ERISA) or state law,
 2                      whichever is applicable.”
 3               C.     The January 12, 2016, denial letter did not contain notice of
 4                      any contractual limitations or statute of limitations regarding
 5                      filing suit.
 6         13.   By undated letter, Entz timely appealed the denial of her LTD
 7 benefits, detailing her symptoms, conditions, and testing she has gone through.
 8         14.   By letter dated October 11, 2016, Standard upheld its denial of
 9 Plaintiff’s LTD benefits. It wrote that Entz had exhausted her administrative
10 review process made under the policy and she had the right to file suit under
11 Section 502(a) of ERISA. There was no notification of any contractual limitations
12 or statute of limitations.
13         15.   Plaintiff was and at all times since has been totally disabled under the
14 terms of the Policy.
15
                            FIRST CLAIM FOR RELIEF
16      (For Declaratory Judgment That The Plan May Not Rely Upon Its Own
                         Three Year Contractual Limitations)
17
18         16.   Plaintiff incorporates by reference Paragraphs 1 through 15 of this
19 Complaint.
20         17.   The Policy includes a provision specifying that any lawsuit must be
21 brought within three years after the time proof of loss is required (“contractual
22 limitations period”).
23         18.   29 Code of Federal Regulations (C.F.R.) § 2560.503-1(g)(1)(iv)
24 provides that:
25               “(g) Manner and content of notification of benefit
                 determination. (1) Except as provided in paragraph
26               (g)(2) of this section, the plan administrator shall
                 provide a claimant with written or electronic
27               notification of any adverse benefit determination. Any
                 electronic notification shall comply with the standards
28               imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii), and
                                         COMPLAINT

                                             -5-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 6 of 15 Page ID #:6



 1                (iv). The notification shall set forth, in a manner
                  calculated to be understood by the claimant –
 2
                                           ****
 3
                  (iv) A description of the plan's review procedures and
 4                the time limits applicable to such procedures, including
                  a statement of the claimant's right to bring a civil action
 5                under section 502(a) of the Act following an adverse
                  benefit determination on review . . . ”
 6
 7         19.    10 California Code of Regulation (C.C. R.) Section 26995.4 provides,
 8 in part:
 9                “(a) Every insurer shall disclose to a first party claimant
                  or beneficiary, all benefits, coverage, time limits or other
10                provisions of any insurance policy issued by that insurer
                  that may apply to the claim presented by the claimant.”
11
12         20.    The January 12, 2016, denial of benefits letter does not include any
13 reference to the Plan’s three year contractual limitations period, or any other
14 contractual or statutory limitations. It only advises that if her appeal is denied,
15 “you may have the right to file suit. . . .”
16         21.    The October 11, 2016, denial of appeal letter does not include any
17 reference to the three year contractual limitations in the Plan, or reference to any
18 other contractual or statutory limitations. It only advises that “you have
19 exhausted the administrative review process made available. . . You also have the
20 right to sue under Section 502 (a) of the . . . .”
21         22.    No communications sent by Standard to Entz regarding her claim
22 refers to the contractual limitations in the Plan or any other limitations period.
23         23.    By virtue of the Plan’s failure to reference the contractual limitations
24 period in the January 12, 2016, denial letter, or in its October 11, 2016, denial of
25 appeal letter, or elsewhere, the Plan is estopped from and has waived reliance
26 upon the contractual limitations period, based on its violations of both 29 C.R.R. §
27 2560.503-1(g)(1)(iv) and 10 C.C. R. Section 26995.4. The contractual limitations
28 period should be tolled until and unless proper notice is given. Alternatively, the
                                          COMPLAINT

                                                  -6-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 7 of 15 Page ID #:7



 1 Plan’s three year contractual limitations period should be set aside, and the statute
 2 of limitations for the most analogous state-law claim should be used instead.
 3 Therefore, this court should issue a declaratory judgment barring Standard from
 4 relying upon the contractual limitations period in the Policy and permit Entz to
 5 prosecute this lawsuit without reference to any contractual limitations period.
 6           24.     As a proximate result of Defendants’ wrongful conduct as alleged
 7 herein, Plaintiff was required to obtain the services of counsel to obtain the
 8 benefits to which he is entitled under the terms of the Policy. Pursuant to 29
 9 U.S.C. section 1132(g)(1), Plaintiff requests an award of attorney's fees and
10 expenses as compensation for costs and legal fees incurred to pursue Plaintiff’s
11 rights.
12                              SECOND CLAIM FOR RELIEF
                   (For Declaratory Relief That Plaintiff Is Entitled to Benefits–
13                                     Against Defendant)
14
             25.     Plaintiff incorporates by reference Paragraphs 1 through 15 of this
15
     Complaint.
16
             26.     Entz daily contract salary was $545.65 daily (without substitute
17
     differential pay).
18
             27.     ERISA section 503, 29 U.S.C. section 1133 provides:
19
                     “In accordance with regulations of the Secretary, every
20                   employee benefit plan shall–
21                   (1)   provide adequate notice in writing to any
                           participant, beneficiary whose claim for benefits
22                         under the plan has been denied, setting forth the
                           specific reason for such denial, written in a manner
23                         calculated to be understood by the participant, and
24                   (2)   afford a reasonable opportunity to any participant
                           whose claim for benefits has been denied for a full
25                         and fair review by the appropriate named fiduciary
                           of the decision denying the claim.”
26
             28.     Defendant was required to provide Plaintiff a full and fair review of
27
     her claim for benefits pursuant to 29 U.S.C. §1133 and its implementing
28
                                             COMPLAINT

                                                 -7-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 8 of 15 Page ID #:8



 1 Regulations. Specifically:
 2               A.    29 U.S.C. §1133 mandates that, in accordance with the
 3                     Regulations of the Secretary of Labor, every employee benefit
 4                     plan, including defendants herein, shall provide adequate
 5                     notice in writing to any participant or beneficiary whose claim
 6                     for benefits under the plan has been denied, setting forth the
 7                     specific reasons for such denial, written in a manner calculated
 8                     to be understood by the participant and afforded a reasonable
 9                     opportunity to any participant whose claim for benefits has
10                     been denied a full and fair review by an appropriate named
11                     fiduciary of the decision denying the claim.
12               B.    The Secretary of Labor has adopted Regulations to implement
13                     the requirements of 29 U.S.C. §1133. These Regulations are
14                     set forth in 29 C.F.R. §2560.503-1 and provide, as relevant
15                     here, that employee benefit plans, shall establish and maintain
16                     reasonable procedures governing the filing of benefit claims,
17                     notifications of benefit determinations, and appeal of adverse
18                     benefit determinations and that such procedures shall be
19                     deemed reasonable only if:
20                     i.     Such procedures comply with the specifications of the
21                            Regulations.
22                     ii.    The claims procedures contain administrative processes
23                            and safeguards designed to ensure and to verify that
24                            benefit determinations are made in accordance with
25                            governing plan documents and that, where appropriate,
26                            the Policy provisions have been applied consistently with
27                            respect to similarly situated claimants.
28                     iii.   Written notice is given regarding an adverse
                                        COMPLAINT

                                             -8-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 9 of 15 Page ID #:9



 1                           determination (i.e., denial or termination of benefits)
 2                           which includes: the specific reason or reasons for the
 3                           adverse determination; with reference to the specific plan
 4                           provisions on which the determination is based; a
 5                           description of any additional material or information
 6                           necessary for the claimant to perfect the claim and an
 7                           explanation of why such material or information is
 8                           necessary; a description of the Policy’s review
 9                           procedures and the time limits applicable to such
10                           procedures, including a statement of the claimant’s right
11                           to bring a civil action under section 502(a) of ERISA
12                           following a denial on review; if an internal rule,
13                           guideline, protocol, or similar criterion was relied upon
14                           in making the adverse determination, either the specific
15                           rule, guideline, protocol, or other similar criterion or a
16                           statement that such a rule, guideline, protocol, or other
17                           similar criterion was relied upon in making the adverse
18                           determination and that a copy of such rule, guideline,
19                           protocol, or other criterion will be provided free of
20                           charge to the claimant upon request.
21                     iv.   Defendant is required to provide a full and fair review of
22                           any adverse determination which includes:
23                           a.    That a claimant shall be provided, upon request
24                                 and free of charge, reasonable access to, and
25                                 copies of, all documents, records, and other
26                                 information relevant to the claimant’s claim for
27                                 benefits.
28                           b.    A document, record, or other information shall be
                                        COMPLAINT

                                            -9-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 10 of 15 Page ID #:10



 1                                 considered “relevant” to a claimant’s claim if such
 2                                 document, record, or other information: (1) was
 3                                 relied upon in making the benefit determination;
 4                                 (2) was submitted, considered, or generated in the
 5                                 course of making the benefit determination,
 6                                 without regard to whether such document, record,
 7                                 or other information was relied upon in making the
 8                                 benefit determination; (3) demonstrates
 9                                 compliance with the administrative processes and
10                                 safeguards required pursuant to the Regulations in
11                                 making the benefit determination; or (4)
12                                 constitutes a statement of policy or guidance with
13                                 respect to The Policy concerning the denied
14                                 benefit without regard to whether such statement
15                                 was relied upon in making the benefit
16                                 determination.
17                           c.    The Regulations further provide that for a review
18                                 that takes into account all comments, documents,
19                                 records and other information submitted by the
20                                 claimant relating to the claim, without regard to
21                                 whether such information was submitted or
22                                 considered in the initial benefit determination;
23                           d.    The Regulations further provide that, in deciding
24                                 an appeal of any adverse determination that is
25                                 based in whole or in part on a medical judgment
26                                 that the appropriate named fiduciary shall consult
27                                 with a healthcare professional who has appropriate
28                                 training and experience in the field of medicine
                                       COMPLAINT

                                           -10-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 11 of 15 Page ID #:11



 1                                   involved in the medical judgment.
 2                            e.     The Regulations further require a review that does
 3                                   not afford deference to the initial adverse benefit
 4                                   determination and that is conducted by an
 5                                   appropriate named fiduciary of the Plan who is
 6                                   neither the individual who made the adverse
 7                                   benefit determination that is the subject of the
 8                                   appeal nor the subordinate of such individual.
 9                            f.     The Regulations further provide that a healthcare
10                                   professional engaged for the purposes of a
11                                   consultation for an appeal of an adverse
12                                   determination shall be an individual who is neither
13                                   the individual who was consulted in connection
14                                   adverse benefit determination which was the
15                                   subject of the appeal nor the subordinate of any
16                                   such individual.
17          29.   Defendant denied Plaintiff a full and fair review of her claim for
18 benefits as follows:
19                A.    Standard has claims procedures which contain administrative
20                      processes and safeguards designed to ensure and to verify that
21                      benefit determinations are made in accordance with governing
22                      plan documents and that, where appropriate, the Policy
23                      provisions have been applied consistently with respect to
24                      similarly situated claimants, but did not provide them to Entz.
25                B.    Standard, when denying Plaintiff’s claim for LTD benefits, did
26                      not provide a description of the additional material or
27                      information necessary for Plaintiff to perfect her claim or an
28                      explanation of why such material or information was necessary.
                                         COMPLAINT

                                             -11-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 12 of 15 Page ID #:12



 1                C.    Defendant did not consider the comments and documents
 2                      submitted in support of Plaintiff’s appeal of the denial.
 3                D.    Defendant otherwise violated the Regulations regarding the
 4                      denial.
 5          30.   This Court is required to review the denial of Plaintiff's benefits de
 6 novo because: (1) the Policy does not reserve discretion; and (2): any
 7 discretionary clause in The Policy, should it exist, is void and unenforceable due
 8 to California Insurance Code section 10110.6 because The Policy:
 9                      i.     provides life insurance or disability insurance coverage,
10                             to any California resident;
11                      ii.    was issued after the effective date of Insurance Code
12                             section 10110.6 of January 1, 2012.
13          31.   Alternatively, if for any reason the Court concludes that review is for
14 abuse of discretion, then this Court should review Standard's decision with limited
15 deference because:
16                A.    Standard is both the administrator and the funding source for
17                      The Policy, and therefore has a conflict of interest.
18                B.    Standard failed to comply with ERISA’s procedural
19                      requirements regarding benefit claims procedures and full and
20                      fair review of benefit claim denials as set forth in Paragraph 29;
21                C.    Standard’s decision-making was influenced by its financial
22                      conflict of interest and its use of biased medical and vocational
23                      reviewers.
24          32.   Defendant’s denial of Plaintiff’s LTD benefits was arbitrary and
25 capricious, an abuse of discretion, and a violation of the terms of The Policy.
26          33.   An actual controversy has arisen and now exists between Plaintiff and
27 Defendant with respect to whether Plaintiff is entitled to LTD benefits under The
28 Policy.
                                          COMPLAINT

                                              -12-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 13 of 15 Page ID #:13



 1           34.   Plaintiff contends, and Defendant disputes, that Plaintiff is entitled to
 2 LTD benefits under the terms of The Policy because Plaintiff contends, and
 3 Defendant disputes, that Plaintiff is totally disabled.
 4           35.   Plaintiff desires a judicial determination of her rights and a
 5 declaration as to which party's contention is correct, together with a declaration
 6 that Defendant is obligated to pay long-term disability benefits of the Policy,
 7 retroactive to the first day her benefits were denied, until and unless such time that
 8 Plaintiff is no longer eligible for such benefits under the terms of the Policy.
 9           36.   A judicial determination of these issues is necessary and appropriate
10 at this time under the circumstances described herein in order that the parties may
11 ascertain their respective rights and duties, avoid a multiplicity of actions between
12 the parties and their privities, and promote judicial efficiency.
13           37.   As a proximate result of Defendant’s wrongful conduct as alleged
14 herein, Plaintiff was required to obtain the services of counsel to obtain the
15 benefits to which she is entitled under the terms of The Policy. Pursuant to 29
16 U.S.C. section 1132(g)(1), Plaintiff requests an award of attorney's fees and
17 expenses as compensation for costs and legal fees incurred to pursue Plaintiff’s
18 rights.
19
                              THIRD CLAIM FOR RELIEF
20            (For Equitable Relief Regarding Long Term Disability Benefits)
21           38.   Plaintiff incorporates by reference Paragraphs 1 through 15, and
22 and 25 through 37, inclusive, of this Complaint.
23           39.   ERISA Section 502(a)(3) allows a participant, beneficiary, or
24 fiduciary to sue to enjoin any act or practice that violates any provision of Title I
25 of ERISA or the terms of the plan or to obtain other appropriate equitable relief to
26 redress such violations or enforce any provisions of Title I of ERISA or the terms
27 of the plan.
28 //
                                           COMPLAINT

                                               -13-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 14 of 15 Page ID #:14



 1          40.   Defendant breached their fiduciary duty to Plaintiff by engaging in
 2 the acts and omissions described above and in paragraphs 1 through 15 and 35
 3 through 37.
 4          41.   The LTD benefit to Entz is and was tax-free to her because she paid
 5 the premiums for said benefits with post-tax dollars. Entz needed the money from
 6 her LTD benefits significantly to pay for her medical care and treatment for herself
 7 and her children.
 8          42.   As a direct and proximate result of Standard’s breach of its duties as a
 9 fiduciary, Plaintiff has suffered economic and other harm, including the incurment
10 of interest obligations and credit card debt as a result of having to borrow against
11 her life insurance policy at the rate of 7% interest and use high interest credit
12 cards, to pay for medical care and living expenses for herself and her daughters.
13 Had Plaintiff received the tax free LTD benefits she was entitled to, but was
14 improperly denied, Plaintiff would not have suffered such harm.
15          43.   The Court possesses the power to remedy the harm suffered by
16 Plaintiff and make her whole by providing equitable relief in the form of monetary
17 compensation for the loss which resulted from the plan fiduciary’s breach of
18 duties. Therefore, because defendant benefitted and was unjustly enriched from
19 its own fiduciary breaches at the expense of Plaintiff, by denying her, among other
20 things, a full and fair review, and improperly denying her claim for LTD benefits,
21 Plaintiffs is entitled to recover an equitable surcharge in the form of:
22                a.    repayment of the interest charges and other costs Plaintiff
23                      incurred as a result of having to borrow money to live and
24                      receive necessary medical treatment; and
25                b.    disgorgement of profits gained as a result of Standard’s breach.
26          WHEREFORE, Plaintiff prays judgment as follows:
27          1.    For a declaratory judgment barring Defendant from relying upon the
28 three year contractual limitations period in the Policy as a defense to this action.
                                          COMPLAINT

                                             -14-
     Case 5:19-cv-00402-JGB-SHK Document 1 Filed 03/04/19 Page 15 of 15 Page ID #:15



 1          2.    For declaratory judgment against Standard Insurance Company,
 2 requiring Standard Insurance Company to pay long-term disability benefits under
 3 the terms of The Policy to Plaintiff for the period to which she is entitled to such
 4 benefits, with prejudgment interest on all unpaid benefits, until it is determined
 5 that Plaintiff is no longer eligible for benefits under the terms of The Policy.
 6          3.    For the equitable relief of surcharge, including payment of the interest
 7 charges and other costs incurred by Plaintiff as a result of having to borrow money
 8 to replace the tax free LTD benefits she was improperly denied, and disgorgement
 9 of profits gained by Standard as a result of its fiduciary breaches;
10          4.    For interest on all sums awarded;
11          5.    For attorney's fees pursuant to statute against Standard Insurance
12 Company.
13          6.    For costs of suit incurred.
14          7.    For such other and further relief as the Court deems just and proper.
15
16 DATED: March 4, 2019                                  /s/ Raquel M. Busani
                                                       RAQUEL M. BUSANI #323162
17                                                     Attorney for Plaintiff,
                                                       TISHA ENTZ
18
19
20
21
22
23
24
25
26
27
28
                                          COMPLAINT

                                                -15-
